Exhibit 10.1

 

ESCROW AGREEMENT

 

This ESCROW AGREEMENT (this “Escrow Agreement”) is made as of April 23, 2004,
among Curative Health Services, Inc., a Minnesota corporation (“Buyer”),
Christopher J. York, an individual resident of              , in his capacity as
representative of Sellers (“Sellers’ Representative”), and The Bank of New York,
a New York banking corporation, as escrow agent (“Escrow Agent”).

 

Recitals

 

WHEREAS, Buyer and Sellers have entered into a Stock Purchase Agreement dated as
of February 24, 2004 (the “Stock Purchase Agreement”) pursuant to which Buyer is
acquiring over 90% of the issued and outstanding capital stock of Critical Care
Systems, Inc., a Delaware corporation, from Sellers.  Capitalized terms used
herein without definition will have the meanings assigned to such terms in the
Stock Purchase Agreement.

 

WHEREAS, in order to provide a source of payment for the Price Adjustment Escrow
Amount and the Indemnification Escrow Amount pursuant to the Stock Purchase
Agreement, Buyer and Sellers have agreed, pursuant to Sections 2.3(b)(iii) and
2.3(b)(iv) of the Stock Purchase Agreement, that Buyer will deliver to the
Escrow Agent the sum of $15,000,000 (the “Escrow Amount”), which amount is part
of the Seller Estimated Common Share Purchase Price, to be held and disposed of
by the Escrow Agent as provided in this Escrow Agreement.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties and
agreements contained in this Escrow Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.             Appointment of the Escrow Agent.  Buyer and Sellers’
Representative, on behalf of all of Sellers, appoint the Escrow Agent to serve
as, and the Escrow Agent agrees to act as, escrow agent upon the terms and
conditions of this Escrow Agreement.

 

2.             Deposit of the Escrow Amount.  At the Closing, in accordance with
the terms of Section 2.3 of the Stock Purchase Agreement, Buyer will deposit the
Escrow Amount in immediately available funds with the Escrow Agent to be held
and disposed of as provided in this Escrow Agreement.  The funds and property
held by the Escrow Agent hereunder, including any interest, dividends or gains
earned thereon and any other earnings in respect thereof, are hereinafter called
the “Escrow Fund.”  The Escrow Fund will be held in trust and will be used
solely for the purposes and subject to the conditions set forth herein.  The
Escrow Agent will hold the Escrow Fund in two separate accounts, the first to
hold $2,500,000 of the amount deposited, together with any investment earnings
thereon, representing a source of payment of Sellers’ obligations under
Section 2.5 of the Stock Purchase Agreement (“Adjustment Escrow Account”), and
the second to hold the remaining balance of the Escrow Fund, representing a
source of payment of Sellers’ obligations under Section 11.2 of the Stock
Purchase Agreement and, to the extent funds in the Adjustment Escrow Account are
insufficient for its purpose, Sellers’ obligations under Section 2.5 of the
Stock Purchase Agreement (“Indemnification Escrow Account” and, together with
the Adjustment Escrow Account, the “Escrow Accounts”).

 

--------------------------------------------------------------------------------


 

3.             Payments to Buyer from the Escrow Accounts.

 


(A)           ADJUSTMENT ESCROW ACCOUNT.  IN THE EVENT THAT BUYER IS OWED ANY
AMOUNT REQUIRED TO BE PAID BY SELLERS PURSUANT TO SECTION 2.5 OF THE STOCK
PURCHASE AGREEMENT (THE “PRICE ADJUSTMENT”), BUYER WILL HAVE THE RIGHT TO
DELIVER A WRITTEN NOTICE (AN “ADJUSTMENT NOTICE”) TO THE ESCROW AGENT (WITH A
COPY TO SELLERS’ REPRESENTATIVE) WHICH WILL SET FORTH (I) THE PRICE ADJUSTMENT,
CERTIFYING THAT PAYMENT OF SUCH AMOUNT IS DUE AND THAT SUCH AMOUNT (OR ANY
PORTION THEREOF) IS TO BE PAID FROM THE ADJUSTMENT ESCROW ACCOUNT (TO THE EXTENT
OF THE FUNDS AVAILABLE THEREIN, AND, IF SUCH FUNDS ARE INSUFFICIENT, FROM THE
INDEMNIFICATION ESCROW ACCOUNT), AND (II) PAYMENT INSTRUCTIONS.  ON THE TENTH
BUSINESS DAY AFTER RECEIPT BY THE ESCROW AGENT OF SUCH ADJUSTMENT NOTICE, THE
ESCROW AGENT WILL PAY THE REQUESTED PRICE ADJUSTMENT (TO THE EXTENT OF FUNDS
AVAILABLE IN THE ADJUSTMENT ESCROW ACCOUNT, AND, IN THE EVENT FUNDS THEREIN ARE
INSUFFICIENT, FROM THE INDEMNIFICATION ESCROW ACCOUNT) TO BUYER IN IMMEDIATELY
AVAILABLE FUNDS ACCORDING TO BUYER’S INSTRUCTIONS; PROVIDED, HOWEVER, THAT IF
THE ESCROW AGENT RECEIVES NOTICE OF A CONTESTED CLAIM (AS DEFINED BELOW) FROM
SELLERS’ REPRESENTATIVE PRIOR TO THE TENTH BUSINESS DAY FOLLOWING THE DATE THE
ESCROW AGENT RECEIVES AN ADJUSTMENT NOTICE, THE ESCROW AGENT SHALL DISBURSE ALL
OR PORTIONS OF THE AMOUNTS IN ACCORDANCE WITH SECTION 3(C).  TO THE EXTENT
ESCROW FUNDS REMAIN IN THE ADJUSTMENT ESCROW ACCOUNT FOLLOWING PAYMENT OF SUCH
PRICE ADJUSTMENT OR IF NO PRICE ADJUSTMENT IS PAYABLE TO BUYER, THE ESCROW AGENT
WILL PAY THE REMAINING FUNDS IN THE ADJUSTMENT ESCROW ACCOUNT TO THE SELLERS IN
ACCORDANCE WITH INSTRUCTIONS RECEIVED FROM SELLERS’ REPRESENTATIVE PURSUANT TO A
DISBURSEMENT NOTICE TO BE GIVEN PURSUANT TO SECTION 3(D) BELOW.


 


(B)           INDEMNIFICATION ESCROW ACCOUNT.  IN THE EVENT THAT BUYER IS OWED
ANY DAMAGES REQUIRED TO BE PAID BY SELLERS PURSUANT TO SECTION 11.2 OF THE STOCK
PURCHASE AGREEMENT (THE “INDEMNIFICATION AMOUNT”), BUYER WILL HAVE THE RIGHT
(BUT NOT THE OBLIGATION, EXCEPT AS OTHERWISE STATED IN SECTIONS 6.7, 11.2 AND
11.5 OF THE STOCK PURCHASE AGREEMENT) TO DELIVER A WRITTEN NOTICE (AN
“INDEMNIFICATION NOTICE”) TO THE ESCROW AGENT (WITH A COPY TO SELLERS’
REPRESENTATIVE) WHICH WILL SET FORTH (I) THE INDEMNIFICATION AMOUNT, CERTIFYING
THAT PAYMENT OF SUCH AMOUNT IS DUE AND THAT SUCH AMOUNT (OR ANY PORTION THEREOF)
IS TO BE PAID FROM THE INDEMNIFICATION ESCROW ACCOUNT, AND (II) PAYMENT
INSTRUCTIONS.  ON THE TWENTY-FIRST BUSINESS DAY AFTER RECEIPT BY THE ESCROW
AGENT OF SUCH INDEMNIFICATION NOTICE, THE ESCROW AGENT SHALL PAY TO BUYER THE
INDEMNIFICATION AMOUNT IN IMMEDIATELY AVAILABLE FUNDS FROM THE INDEMNIFICATION
ESCROW ACCOUNT IN ACCORDANCE WITH THE PAYMENT INSTRUCTIONS, PROVIDED, HOWEVER,
THAT IF THE ESCROW AGENT RECEIVES NOTICE OF A CONTESTED CLAIM (AS DEFINED BELOW)
FROM SELLERS’ REPRESENTATIVE PRIOR TO THE TWENTY-FIRST BUSINESS DAY FOLLOWING
THE DATE THE ESCROW AGENT RECEIVES AN INDEMNIFICATION NOTICE, THE ESCROW AGENT
SHALL DISBURSE ALL OR PORTIONS OF THE AMOUNTS IN ACCORDANCE WITH SECTION 3(C).


 


(C)           CONTESTED CLAIMS.  SELLERS’ REPRESENTATIVE MAY CONTEST A CLAIM
MADE UNDER SECTION 3(A), 3(B) OR 6 HEREOF, AND BUYER MAY CONTEST A CLAIM UNDER
SECTION 3(D) HEREOF, IF IT REASONABLY BELIEVES THERE IS A BASIS FOR DISPUTING
SUCH CLAIM, BY GIVING PROMPT WRITTEN NOTICE (A “CONTEST NOTICE”) TO THE ESCROW
AGENT AND THE BUYER OR SELLERS’ REPRESENTATIVE, AS THE CASE MAY BE, BUT IN ANY
EVENT PRIOR TO THE RESPECTIVE DATES FOR PAYMENT BY THE ESCROW AGENT PURSUANT TO
AN ADJUSTMENT NOTICE, INDEMNIFICATION NOTICE, DISBURSEMENT NOTICE OR TAX
DISTRIBUTION NOTICE, AS THE CASE MAY BE (A “CONTESTED CLAIM”).  SUCH CONTEST
NOTICE SHALL SET FORTH, IN REASONABLE DETAIL, EACH DISPUTED ITEM OR AMOUNT AND
THE BASIS OF THE DISAGREEMENT.  BUYER AND SELLERS’

 

--------------------------------------------------------------------------------


 


REPRESENTATIVE FIRST SHALL ATTEMPT IN GOOD FAITH TO RESOLVE ALL OF THE ISSUES
SET FORTH IN THE CONTEST NOTICE PRIOR TO THE TWENTIETH DAY FOLLOWING THE DATE OF
RECEIPT BY THE ESCROW AGENT OF A CONTEST NOTICE.  AFTER SUCH NEGOTIATION PERIOD,
BUYER AND SELLERS’ REPRESENTATIVE SHALL DELIVER JOINT WRITTEN INSTRUCTIONS TO
THE ESCROW AGENT DIRECTING THE ESCROW AGENT TO DISBURSE ANY PORTION OF THE
ESCROW FUNDS WITH RESPECT TO WHICH ALL DISPUTES HAVE BEEN RESOLVED, AND THE
ESCROW AGENT SHALL MAKE SUCH DISBURSEMENTS IN ACCORDANCE WITH SUCH
INSTRUCTIONS.  IN THE EVENT THAT BUYER AND SELLERS’ REPRESENTATIVE CANNOT REACH
AN AGREEMENT DURING SUCH NEGOTIATION PERIOD, THEN THE ESCROW AGENT SHALL NOT
MAKE ANY PAYMENT OUT OF THE APPLICABLE ESCROW ACCOUNT UNTIL SUCH DISPUTE IS
RESOLVED.  IF SUCH DISPUTE IS RESOLVED PURSUANT TO JUDICIAL PROCESS, THEN UPON
RECEIPT OF A CERTIFICATE FROM AN OFFICER OF THE BUYER OR A CERTIFICATE FROM
SELLERS’ REPRESENTATIVE STATING THAT SUCH DISPUTE HAS BEEN FINALLY RESOLVED AND
ATTACHING THERETO A FINAL AND NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION RESOLVING SUCH DISPUTE AND STATING THE AMOUNT OF SUCH JUDGMENT
WHICH REMAINS UNSATISFIED, THE ESCROW AGENT SHALL MAKE SUCH PAYMENT IN
ACCORDANCE WITH SUCH JUDGMENT AND THE PROVISIONS OF SECTION 3 HEREOF.


 


(D)           RELEASE OF ADJUSTMENT ESCROW ACCOUNT.  IN THE EVENT THAT BUYER IS
NOT OWED ANY PRICE ADJUSTMENT OR IF THERE ARE ESCROW FUNDS REMAINING IN THE
ADJUSTMENT ESCROW ACCOUNT AFTER THE PAYMENT OF ANY PRICE ADJUSTMENT TO BUYER,
SELLERS’ REPRESENTATIVE SHALL GIVE A WRITTEN NOTICE (A “DISBURSEMENT NOTICE”) TO
THE ESCROW AGENT (WITH A COPY TO BUYER) (I) INSTRUCTING THE ESCROW AGENT TO
DISBURSE THE BALANCE OF THE ADJUSTMENT ESCROW ACCOUNT TO THE SELLERS, AND (II)
PROVIDING PAYMENT INSTRUCTIONS WITH RESPECT TO AMOUNTS PAYABLE TO THE SELLERS. 
ON THE TENTH BUSINESS DAY FOLLOWING RECEIPT OF A DISBURSEMENT NOTICE, THE ESCROW
AGENT SHALL PAY THE REMAINING BALANCE IN THE ADJUSTMENT ESCROW ACCOUNT IN
IMMEDIATELY AVAILABLE FUNDS ACCORDING TO THE INSTRUCTIONS RECEIVED FROM SELLERS’
REPRESENTATIVE, PROVIDED, HOWEVER, THAT IF THE ESCROW AGENT RECEIVES NOTICE OF A
CONTESTED CLAIM (AS DEFINED ABOVE) FROM BUYER PRIOR TO THE TENTH BUSINESS DAY
FOLLOWING THE DATE THE ESCROW AGENT RECEIVES A DISBURSEMENT NOTICE, THE ESCROW
AGENT SHALL DISBURSE ALL OR PORTIONS OF THE AMOUNTS IN ACCORDANCE WITH
SECTION 3(C) ABOVE.  NOTWITHSTANDING ANYTHING HEREIN, ON THE DAY FOLLOWING THE
LAST DAY OF THE 18TH CALENDAR MONTH AFTER THE DATE OF THIS ESCROW AGREEMENT, THE
ESCROW AGENT WILL PAY TO EITHER THE SELLER’S REPRESENTATIVE OR TO SELLERS, IN
ACCORDANCE WITH WRITTEN INSTRUCTIONS RECEIVED FROM THE SELLERS’ REPRESENTATIVE,
ALL OF THE REMAINING FUNDS IN THE ADJUSTMENT ESCROW ACCOUNT LESS THE AMOUNTS SET
FORTH IN ANY PENDING ADJUSTMENT NOTICE WHICH IS THE SUBJECT OF AN UNRESOLVED
CONTESTED CLAIM.


 


(E)           RELEASE OF INDEMNIFICATION ESCROW ACCOUNT.  ON THE DAY FOLLOWING
THE LAST DAY OF THE 18TH CALENDAR MONTH AFTER THE DATE OF THIS ESCROW AGREEMENT,
THE ESCROW AGENT WILL PAY TO EITHER THE SELLERS’ REPRESENTATIVE OR TO SELLERS,
IN ACCORDANCE WITH WRITTEN INSTRUCTIONS RECEIVED FROM THE SELLERS’
REPRESENTATIVE, ALL OF THE REMAINING FUNDS IN THE INDEMNIFICATION ESCROW ACCOUNT
LESS THE AMOUNTS SET FORTH IN ALL PENDING INDEMNIFICATION NOTICES, ADJUSTMENT
NOTICES FOR PRICE ADJUSTMENTS THAT EXCEED THE ADJUSTMENT ESCROW ACCOUNT OR TAX
DISTRIBUTION NOTICES, SUBMITTED ON OR PRIOR TO SUCH DATE OR CONTESTED CLAIMS
(THE “RESERVED AMOUNTS”).


 


(F)            PAYMENT OF RESERVED AMOUNTS.  IN THE EVENT ANY PAYMENT MADE TO
SELLERS UNDER SECTION 3(E) IS REDUCED BY A RESERVED AMOUNT, THEN PROMPTLY
FOLLOWING EITHER (I) THE FINAL RESOLUTION OF EACH CONTESTED CLAIM UNDER ANY SUCH
PENDING INDEMNIFICATION NOTICE, (II) THE PAYMENT OF THE AMOUNTS SET FORTH IN
SUCH PENDING INDEMNIFICATION NOTICE OR (III) THE PAYMENT OF THE AGGREGATE
AMOUNTS SET FORTH IN ANY OUTSTANDING ADJUSTMENT NOTICES OR TAX DISTRIBUTION

 

--------------------------------------------------------------------------------


 


NOTICES, THE ESCROW AGENT WILL PAY TO SELLERS’ REPRESENTATIVE THE AMOUNT, IF
ANY, BY WHICH THE REMAINING BALANCE OF THE ESCROW FUND EXCEEDS THE AGGREGATE
REMAINING RESERVED AMOUNTS IN RESPECT OF ALL OUTSTANDING INDEMNIFICATION
NOTICES, ADJUSTMENT NOTICES OR TAX DISTRIBUTION NOTICES.


 

4.             Termination.  This Escrow Agreement will terminate when the
entire Escrow Fund has been distributed by the Escrow Agent pursuant to
Section 0.  Sections 7(a), 7(b), 7(d), 7(e) and 8 shall survive the termination
of this Escrow Agreement or the resignation or removal of the Escrow Agent.

 

5.             Qualified Investments.  At the written direction of Buyer acting
after consultation with Seller’s Representative delivered to the Escrow Agent,
all or any part of the Escrow Account will be invested by the Escrow Agent in
any one or more Qualified Investments.  As used herein, “Qualified Investment”
will mean (i) cash, (ii) obligations of, or obligations fully guaranteed as to
timely payment of principal and interest by, the United States of America with a
maturity date of one year or less from the date of investment, (iii) money
market funds registered under the Investment Company Act of 1940, as amended,
which value their assets in accordance with Rule 2a-7 (or any successor rule)
under such Act that invest solely in instruments that would be Qualified
Investments hereunder, it being understood that limited maturity date of the
underlying investment would not apply in this case, (iv) certificates of deposit
with an investment term of six months or less from the date of investment with
any bank or trust company organized under the laws of the United States of
America or the laws of any state thereof which has a long term debt rating from
Moody’s Investor’s Service, Inc. (“Moody’s”) of at least Aaa or from Standard &
Poor’s Corporation (“S&P”) of at least AAA, (v) municipal or corporate bonds
with a maturity date of six months or less from the date of investment and rated
at least Aaa by Moody’s or AAA by S&P, and (vi) commercial paper with a maturity
of not more than thirty days and rated at least P-1 by Moody’s or A-1 by S&P. 
The Escrow Agent is authorized to sell on a commercially reasonable basis, any
Qualified Investment purchased by it pursuant to this paragraph in order to
provide cash to make any payment required or permitted to be made hereunder by
the Escrow Agent.  The Escrow Agent will not be liable for any loss due to
fluctuations in market rates resulting from a sale of Qualified Investments in
accordance with the previous sentence or penalties incurred because of early
redemption.  The Escrow Agent will hold any Qualified Investments purchased by
it hereunder without any responsibility other than for the safe keeping thereof.

 

6.             Taxes.  Buyer will provide the Escrow Agent with a properly
completed and executed IRS Form W-9.  The Sellers’ Representative or any Seller
receiving a direct payment out of the Escrow Funds will provide any required W-8
or W-9 certifications to the Escrow Agent.  All interest or other income earned
under the Escrow Agreement will be treated for U.S. federal, state and local
income tax purposes as taxable to Buyer and will be reported as such by the
Escrow Agent.  On or before each March 5th, Buyer will deliver to the Escrow
Agent (with a copy to Sellers’ Representative) a written notice (each, a “Tax
Distribution Notice”) that will set forth (i) the amount required to discharge
Buyer’s United States federal, state and local income tax liabilities with
respect to interest or other income earned during the preceding calendar year
under this Escrow Agreement, taking into account all applicable deductions and
credits (the “Net Tax Cost”) and (ii) payment instructions.  On the tenth
business day following the date of receipt of such notice by the Escrow Agent,
the Escrow Agent will pay to Buyer the Net Tax Cost in

 

--------------------------------------------------------------------------------


 

immediately available funds from the Escrow Fund, to the extent of the funds
then available in the Escrow Fund; provided, however, that if the Escrow Agent
receives notice of a Contested Claim (as defined above) from Sellers’
Representative prior to the tenth business day following the date the Escrow
Agent receives a Tax Distribution Notice, the Escrow Agent shall disburse all or
portions of the amounts in accordance with Section 3(c).  Ten business days
prior to the final disbursement of funds from the Escrow Accounts and the
termination of this Escrow Agreement under Section 4 hereof, Buyer will provide
the Escrow Agent (with a copy to Sellers’ Representative) a Tax Distribution
Notice setting forth an estimate of the Net Tax Cost from the end of the prior
calendar year under this Escrow Agreement through the date of termination hereof
and payment instructions.  The Escrow Agent will pay to Buyer such Net Tax Cost
in immediately available funds from the Escrow Fund, to the extent of the funds
then available therefor on the day of the final distribution hereunder;
provided, however, that if the Escrow Agent receives notice of a Contested Claim
(as defined above) from Sellers’ Representative prior to the tenth business day
following the date the Escrow Agent receives a Tax Distribution Notice for such
final Net Tax Cost, the Escrow Agent shall disburse all or portions of the
amounts in accordance with Section 3(c).  All earnings of the Escrow Fund not
distributed pursuant to a Tax Distribution Notice will remain part of the Escrow
Fund to be applied and disbursed as provided herein.

 

7.             Concerning the Escrow Agent.  Buyer, on the one hand, and
Sellers, on the other, will pay or have an affiliate pay the Escrow Agent upon
execution of the Escrow Agreement a $1,500 Acceptance Fee and annual fees of
$2,000 if all investments are in money market funds (or $6,000 if otherwise
invested in Qualified Investments) for the services to be rendered hereunder and
to pay or reimburse the Escrow Agent upon request for all reasonable expenses,
disbursements and advances incurred or made by it in connection with carrying
out its duties hereunder, including, without limitation, trading commissions and
fees and reasonable attorney’s fees and expenses.  The Escrow Agent’s annual fee
will not be pro-rated for any portion of a year the Escrow Agreement exists. 
Buyer and Seller will each be responsible for 50% of amounts payable to the
Escrow Agent pursuant to this Section 7(a) unless otherwise agreed by Buyer and
Seller’s Representative.

 


(A)           OTHER THAN AS PROVIDED IN PARAGRAPH 7(A), SELLERS’ REPRESENTATIVE,
ON BEHALF OF SELLERS, AND BUYER WILL JOINTLY AND SEVERALLY INDEMNIFY AND HOLD
HARMLESS THE ESCROW AGENT AND EACH DIRECTOR, EMPLOYEE, ATTORNEY, AGENT AND
AFFILIATE OF THE ESCROW AGENT FOR, AND HOLD IT HARMLESS AGAINST, ANY LOSS,
LIABILITY OR EXPENSE INCURRED WITHOUT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR
BAD FAITH ON THE PART OF THE ESCROW AGENT OR BREACH BY THE ESCROW AGENT OF THE
TERMS OF THIS ESCROW AGREEMENT, ARISING OUT OF OR IN CONNECTION WITH ITS
ENTERING INTO THIS ESCROW AGREEMENT AND CARRYING OUT ITS DUTIES HEREUNDER,
INCLUDING THE COSTS AND EXPENSES OF DEFENDING ITSELF AGAINST ANY CLAIM OF
LIABILITY.  NOTWITHSTANDING THE FOREGOING, AS BETWEEN SELLERS’ REPRESENTATIVE,
ON BEHALF OF SELLERS, AND BUYER, ANY INDEMNITY TO BE PAID TO THE ESCROW AGENT
PURSUANT TO THE PRECEDING SENTENCE WILL BE BORNE 50% BY BUYER AND 50% BY
SELLERS’ REPRESENTATIVE, ON BEHALF OF SELLERS SEVERALLY AND NOT JOINTLY.  ESCROW
AGENT MAY DEDUCT FROM THE ESCROW FUND ANY SUCH EXPENSES, COSTS, DISBURSEMENTS OR
ADVANCES DESCRIBED IN SECTION 7(A) OR 7(B).

 


(B)           THE ESCROW AGENT WILL PREPARE AND DELIVER TO BUYER AND SELLERS’
REPRESENTATIVE WITHIN TEN BUSINESS DAYS AFTER THE END OF EACH CALENDAR MONTH
PRIOR TO TERMINATION OF THIS ESCROW

 

--------------------------------------------------------------------------------


 


AGREEMENT A WRITTEN ACCOUNT DESCRIBING ALL TRANSACTIONS WITH RESPECT TO THE
ESCROW ACCOUNTS DURING SUCH CALENDAR MONTH.


 


(C)           THE DUTIES AND RESPONSIBILITIES OF THE ESCROW AGENT UNDER THIS
AGREEMENT WILL BE DETERMINED SOLELY BY THE EXPRESS PROVISIONS OF THIS ESCROW
AGREEMENT, AND NO OTHER OR FURTHER DUTIES OR RESPONSIBILITIES WILL BE IMPLIED.


 


(D)           THE ESCROW AGENT MAY ACT UPON ANY INSTRUMENT OR OTHER WRITING
PROVIDED BY A DULY AUTHORIZED OFFICER OF ANY OF THE PARTIES HERETO, BELIEVED BY
IT IN GOOD FAITH TO BE GENUINE, AND TO BE SIGNED OR PRESENTED BY THE PROPER
PERSON, AND WILL NOT BE LIABLE IN CONNECTION WITH THE PERFORMANCE BY IT OF ITS
DUTIES PURSUANT TO THE PROVISIONS OF THIS ESCROW AGREEMENT, EXCEPT FOR ITS OWN
WILLFUL MISCONDUCT, GROSS NEGLIGENCE OR BREACH BY IT OF THE EXPRESS TERMS OF
THIS ESCROW AGREEMENT.


 

8.             Resignation of Escrow Agent; Appointment of Successor.  The
Escrow Agent may at any time resign by giving 60 days’ prior written notice of
resignation to Buyer and to Sellers’ Representative.  Buyer and Sellers’
Representative may at any time, with or without cause, jointly remove the Escrow
Agent by giving 15 days’ prior written notice signed by Buyer and Sellers’
Representative to the Escrow Agent.  If the Escrow Agent will resign or be
removed, a successor escrow agent, which will be a bank or trust company having
offices in New York and assets in excess of $2 billion, will be appointed
jointly by Buyer and Sellers’ Representative.  Buyer and Sellers’ Representative
shall notify the Escrow Agent by written instrument executed by Buyer and
Sellers’ Representative and delivered to the Escrow Agent and to such successor
escrow agent of the appointment of such successor escrow agent and, thereupon,
the resignation or removal of the predecessor Escrow Agent will become effective
and such successor escrow agent, without any further act, deed or conveyance,
will become vested with all right, title and interest to all cash and property
held hereunder of such predecessor Escrow Agent.  The predecessor Escrow Agent
will be discharged from its obligations under this Escrow Agreement but will not
be discharged from any liability for actions taken as Escrow Agent hereunder
prior to such succession.  The predecessor Escrow Agent will transmit all
records pertaining to the Escrow Fund held by it and will pay all of the Escrow
Fund held by it to the successor Escrow Agent.  If no successor escrow agent
will have been appointed within 60 days of a notice of resignation by the Escrow
Agent, the Escrow Agent’s sole responsibility will thereafter be to hold the
Escrow Fund until the earlier of (i) its receipt of designation of a successor
escrow agent or a joint written instruction by Buyer and Sellers’ Representative
regarding the disposition of the Escrow Fund, (ii) its receipt of a final
non-appealable order of a court of competent jurisdiction, (iii) its application
to a court of competent jurisdiction for the appointment of a successor Escrow
Agent, or (iv) the termination of this Escrow Agreement in accordance with its
terms.

 

9.             General Amendment and Waiver.  This Escrow Agreement may not be
amended, nor may any provision of this Escrow Agreement or any default,
misrepresentation, or breach of warranty or agreement under this Escrow
Agreement be waived, except in a writing executed by all parties to this Escrow
Agreement.  Neither the failure nor any delay by any Person in exercising any
right, power or privilege under this Escrow Agreement will operate as a waiver
of such right, power or privilege, and no single or partial exercise of any such
right, power or privilege will preclude any other or further exercise of such
right, power or privilege or the

 

--------------------------------------------------------------------------------


 

exercise of any other right, power or privilege.  In addition, no course of
dealing between or among any persons having any interest in this Escrow
Agreement will be deemed effective to modify or amend any part of this Escrow
Agreement or any rights or obligations of any person under or by reason of this
Escrow Agreement.  The rights and remedies of the parties to this Escrow
Agreement are cumulative and not alternative.

 


(A)           NOTICES.  ALL NOTICES, DEMANDS AND OTHER COMMUNICATIONS TO BE
GIVEN OR DELIVERED UNDER OR BY REASON OF THE PROVISIONS OF THIS ESCROW AGREEMENT
WILL BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN GIVEN (I) WHEN DELIVERED IF
PERSONALLY DELIVERED BY HAND (WITH WRITTEN CONFIRMATION OF RECEIPT), (II) THE
NEXT BUSINESS DAY IF SENT BY A NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE,
(III) FIVE BUSINESS DAYS AFTER BEING MAILED, IF SENT BY FIRST CLASS MAIL, RETURN
RECEIPT REQUESTED, OR (IV) WHEN RECEIPT IS ACKNOWLEDGED BY AN AFFIRMATIVE ACT OF
THE PARTY RECEIVING NOTICE, IF SENT BY FACSIMILE, TELECOPY OR OTHER ELECTRONIC
TRANSMISSION DEVICE (PROVIDED THAT SUCH AN ACKNOWLEDGEMENT DOES NOT INCLUDE AN
ACKNOWLEDGMENT GENERATED AUTOMATICALLY BY A FACSIMILE OR TELECOPY MACHINE OR
OTHER ELECTRONIC TRANSMISSION DEVICE).  NOTICES, DEMANDS AND COMMUNICATIONS TO
BUYER AND SELLERS’ REPRESENTATIVE WILL, UNLESS ANOTHER ADDRESS IS SPECIFIED IN
WRITING, BE SENT TO THE ADDRESS INDICATED BELOW:

 

If to Buyer:

 

Curative Health Services, Inc.
150 Motor Parkway
Hauppauge, New York 11788
Phone:  (631) 232-7016
Fax:  (631) 233-8107
Attention:  Nancy Lanis, General Counsel

 

With a copy to:

 

Dorsey & Whitney LLP
50 South Sixth Street
Minneapolis, MN 55402
Phone:  (612) 340-2600
Fax:  (612) 340-2868
Attention:  Timothy S. Hearn, Esq.

 

If to Sellers or Sellers’ Representative:

 

Christopher J. York
726 North Brookstone Road
Grayslake, IL 60030
Phone:  (847) 223-4154
Fax:  (847) 223-0399

 

With a copy to:

 

Bryan Cave LLP
211 N. Broadway

 

--------------------------------------------------------------------------------


 

Suite 3600
St. Louis, MO 63102
Fax:  (314) 259-2020
Attention:  Mark H. Goran, Esq.

 

If to Escrow Agent:

 

The Bank of New York
101 Barclay Street, Floor 8W
New York, NY  10286
Attn:  Insurance Trust and escrow Unit
Fax:  (212) 815-5877

 


(B)           ASSIGNMENT.  NEITHER THIS ESCROW AGREEMENT NOR ANY OF THE RIGHTS,
INTERESTS OR OBLIGATIONS HEREUNDER MAY BE ASSIGNED BY ANY PARTY TO THIS ESCROW
AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES TO THIS ESCROW
AGREEMENT.  THIS ESCROW AGREEMENT AND ALL OF THE PROVISIONS OF THIS ESCROW
AGREEMENT WILL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES TO THIS
ESCROW AGREEMENT AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


(C)           NO THIRD PARTY BENEFICIARIES.  NOTHING EXPRESSED OR REFERRED TO IN
THIS ESCROW AGREEMENT CONFERS ANY RIGHTS OR REMEDIES UPON ANY PERSON THAT IS NOT
A PARTY OR PERMITTED ASSIGN OF A PARTY TO THIS ESCROW AGREEMENT.


 


(D)           SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS ESCROW
AGREEMENT WILL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS ESCROW AGREEMENT IS HELD TO BE
PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION WILL BE
INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
ESCROW AGREEMENT.


 


(E)           COMPLETE AGREEMENT.  THIS ESCROW AGREEMENT AND THE STOCK PURCHASE
AGREEMENT CONTAIN THE COMPLETE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER AND SUPERSEDE ANY PRIOR UNDERSTANDINGS, AGREEMENTS OR
REPRESENTATIONS BY OR BETWEEN THE PARTIES, WRITTEN OR ORAL.  ESCROW AGENT SHALL
NOT BE SUBJECT TO ANY AGREEMENT TO WHICH IT IS NOT A PARTY, EVEN THOUGH
REFERENCE THERETO MAY BE MADE HEREIN.


 


(F)            SIGNATURES; COUNTERPARTS.  THIS ESCROW AGREEMENT MAY BE EXECUTED
IN ONE OR MORE COUNTERPARTS, ANY ONE OF WHICH NEED NOT CONTAIN THE SIGNATURES OF
MORE THAN ONE PARTY, BUT ALL SUCH COUNTERPARTS TAKEN TOGETHER WILL CONSTITUTE
ONE AND THE SAME INSTRUMENT.  A FACSIMILE SIGNATURE WILL BE CONSIDERED AN
ORIGINAL SIGNATURE.


 


(G)           GOVERNING LAW.  THE DOMESTIC LAW, WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES, OF THE STATE OF NEW YORK WILL GOVERN ALL QUESTIONS CONCERNING
THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS ESCROW AGREEMENT AND THE
PERFORMANCE OF THE OBLIGATIONS IMPOSED BY THIS ESCROW AGREEMENT.

 

--------------------------------------------------------------------------------


 


(H)           WAIVER OF JURY TRIAL.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS ESCROW AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS ESCROW
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS ESCROW AGREEMENT.  EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) IT MAKES
SUCH WAIVER VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS ESCROW
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS
SECTION 9(I).


 


(I)            CONSTRUCTION.  THE BUYER AND SELLERS’ REPRESENTATIVE AND THEIR
RESPECTIVE COUNSEL HAVE PARTICIPATED JOINTLY IN THE NEGOTIATION AND DRAFTING OF
THIS ESCROW AGREEMENT.  IN ADDITION, EACH OF THE BUYER AND SELLERS’
REPRESENTATIVE ACKNOWLEDGES THAT IT IS SOPHISTICATED AND HAS BEEN ADVISED BY
EXPERIENCED COUNSEL AND, TO THE EXTENT IT DEEMED NECESSARY, OTHER ADVISORS IN
CONNECTION WITH THE NEGOTIATION AND DRAFTING OF THIS ESCROW AGREEMENT.  IN THE
EVENT AN AMBIGUITY OR QUESTION OF INTENT OR INTERPRETATION ARISES, THIS ESCROW
AGREEMENT WILL BE CONSTRUED AS IF DRAFTED JOINTLY BY THE BUYER AND SELLERS’
REPRESENTATIVE AND NO PRESUMPTION OR BURDEN OF PROOF WILL ARISE FAVORING OR
DISFAVORING BUYER AND SELLERS’ REPRESENTATIVE, BY VIRTUE OF THE AUTHORSHIP OF
ANY OF THE PROVISIONS OF THIS ESCROW AGREEMENT.  THE PARTIES INTEND THAT EACH
REPRESENTATION, WARRANTY AND AGREEMENT CONTAINED IN THIS ESCROW AGREEMENT WILL
HAVE INDEPENDENT SIGNIFICANCE.  IF ANY PARTY HAS BREACHED ANY REPRESENTATION,
WARRANTY OR AGREEMENT IN ANY RESPECT, THE FACT THAT THERE EXISTS ANOTHER
REPRESENTATION, WARRANTY OR AGREEMENT RELATING TO THE SAME SUBJECT MATTER
(REGARDLESS OF THE RELATIVE LEVELS OF SPECIFICITY) THAT THE PARTY HAS NOT
BREACHED WILL NOT DETRACT FROM OR MITIGATE THE FACT THAT THE PARTY IS IN BREACH
OF THE FIRST REPRESENTATION, WARRANTY OR AGREEMENT.  ANY REFERENCE TO ANY LAW
WILL BE DEEMED TO REFER TO ALL RULES AND REGULATIONS PROMULGATED THEREUNDER,
UNLESS THE CONTEXT REQUIRES OTHERWISE.  THE HEADINGS PRECEDING THE TEXT OF
ARTICLES AND SECTIONS INCLUDED IN THIS ESCROW AGREEMENT ARE FOR CONVENIENCE ONLY
AND ARE NOT DEEMED PART OF THIS ESCROW AGREEMENT OR GIVEN EFFECT IN INTERPRETING
THIS ESCROW AGREEMENT.  REFERENCES TO SECTIONS OR ARTICLES ARE TO THE SECTIONS
OR ARTICLES CONTAINED IN, REFERRED TO OR ATTACHED TO THIS ESCROW AGREEMENT,
UNLESS OTHERWISE SPECIFIED.  THE WORD “INCLUDING” MEANS “INCLUDING WITHOUT
LIMITATION.”  THE USE OF THE MASCULINE, FEMININE OR NEUTER GENDER OR THE
SINGULAR OR PLURAL FORM OF WORDS WILL NOT LIMIT ANY PROVISIONS OF THIS ESCROW
AGREEMENT.  A STATEMENT THAT AN ITEM IS LISTED, DISCLOSED OR DESCRIBED MEANS
THAT IT IS CORRECTLY LISTED, DISCLOSED OR DESCRIBED, AND A STATEMENT THAT A COPY
OF AN ITEM HAS BEEN DELIVERED MEANS A TRUE AND CORRECT COPY OF THE WRITING HAS
BEEN DELIVERED.


 


(J)            TIME OF ESSENCE.  WITH REGARD TO ALL DATES AND TIME PERIODS SET
FORTH OR REFERRED TO IN THIS ESCROW AGREEMENT, TIME IS OF THE ESSENCE.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Buyer, Sellers’ Representative and the Escrow Agent execute
this Escrow Agreement as of the date first above written.

 

 

 

CURATIVE HEALTH SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Thomas W. Axmacher

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

SELLER’S REPRESENTATIVE
CHRISTOPHER J. YORK

 

 

 

 

 

 

 

By:

/s/ Christopher J. York

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK

 

 

 

 

 

 

 

By:

/s/ Authorized Signatory

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------